       Case 1:20-cr-02028-SMJ     ECF No. 63   filed 05/13/21   PageID.190 Page 1 of 2



                                                                             FILED IN THE

 1                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON




 2                                                                 May 13, 2021
                                                                        SEAN F. MCAVOY, CLERK


 3

 4

 5                         UNITED STATES DISTRICT COURT

 6                      EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                      No. 1:20-CR-02028-SMJ

 8                       Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
 9   vs.                                            MODIFY CONDITIONS OF
                                                    RELEASE AND GRANTING
10   ANDREW THOMAS CARPINO,                         DEFENDANT’S MOTION TO
                                                    EXPEDITE
11                       Defendant.
                                                    ECF Nos. 61, 62
12

13         Before the Court is Defendant’s Unopposed Motion to Modify Conditions of

14   Release (ECF No. 61) and related Unopposed Motion to Expedite (ECF No. 62).

15   Neither the United States, nor the United States Probation/Pretrial Services Office

16   oppose the Motion. Specifically, Defendant requests that the Court strike Special

17   Condition Nos. 8 and 10, which place him on GPS electronic monitoring and a

18   daily curfew (ECF No. 61). To date, Defendant has successfully completed

19   inpatient and outpatient substance abuse treatments, maintained employment,

20


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE AND GRANTING DEFENDANT’S MOTION TO EXPEDITE - 1
       Case 1:20-cr-02028-SMJ     ECF No. 63    filed 05/13/21    PageID.191 Page 2 of 2




 1   reestablished his relationship with his son, and complied with all conditions of his

 2   pretrial release. For the reasons set forth in the Motion;

 3         IT IS HEREBY ORDERED:

 4         1.     Defendant’s Unopposed Motion to Modify Conditions of Release

 5   (ECF No. 61) is GRANTED.

 6         2.     Defendant’s Motion to Expedite (ECF No. 62) is GRANTED.

 7         3.     Special Condition Nos. 8 and 10 (ECF Nos. 34, 52) shall be

 8   STRICKEN.

 9         4.     All other conditions of release shall remain in effect.

10         DATED May 13, 2021

11                                s/Mary K. Dimke
                                  MARY K. DIMKE
12                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE AND GRANTING DEFENDANT’S MOTION TO EXPEDITE - 2
